DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/26/21 have been fully considered but they are not persuasive.
Applicant argued that Gong, Schweitzer does not teach or suggest estimating, without using any voltage measurement, a value of current for each junction in a mixed line, using the equivalent source impedance of the first substation and the equivalent source impedance of the second substation, as required by claim 1.
However examiner disagrees with the above argument because:
The instant application directs toward a method and system for protection in response to a fault in a mixed line by using the IED which receives signal from the current transformer (CT), a potential transformer (PT)/capacitive voltage transformer (CVT), a sensor-based measurement equipment (e.g. Rogowski coils, non-conventional instrument transformers etc.) (Paragraph 0009). Fig. 7 also discloses the method of determine the fault location based on the voltage and current measurements (step 702).
Applicants provided support for “the estimating the value of current for each junction of the mixed line being performed without using any voltage measurement” in paragraphs 0011 and 29 (see remarks filed on 10/22/20) in which the estimating the value of current for each junction of the mixed line” the based on impedance values.
However, there are no impedance measurements in the instant application. However, it is well-known that the impedance can be calculated from the current and voltage values obtained from the CT, PT or CVT. Therefore, the estimating the value of current for each junction of the mixed line indirectly relates to the voltage measurements.
Gong discloses to determine fault location of electrical power lines based on voltage magnitude by using IED to measure current and voltage, and/or other electric power system quantities using potential transformers (PTs), current transformers (CTs) or the like (paragraph 0026).  Therefore, a person with having an ordinary skill in the art can used the same information (currents and voltages) acquired from these IEDS to meet the claim limitations.
Even if Gong does not explicitly discloses the estimating the value of current for each junction of the mixed line being performed without using any voltage measurement. Schweitzer discloses to determine the fault location based on impedance and current information (fig. 9).
Since Schweitzer using IED receiving monitored system data, including current signals via current transformer (CT) 154 and voltage signals via potential transformer (PT 156) from one or more locations (paragraph 0032). 
Gong and Schweitzer using the same hardware to acquire same data as in instant application to a determine fault location in the power line.
Gong using the same information to determine the location base on voltage while Schweitzer using only current and impedance to determine fault.
.   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong, and further in view of Schweitzer et al. (US 20140104738, hereinafter Schweitzer).

Regarding to claim 1, Gong discloses a method determining a location of a fault in a mixed line (abstract discloses determination fault location on a non-homogeneous (mixed line) electric power line that includes a plurality of sections) comprising two or more sections (fig. 2, 3 shows one or more section ), with a first substation at a first end of the mixed line (fig. 2, 3 and paragraph 0025 discloses terminal X with source impedance Z2SX which is broadly interpreted as first substation at first end) and a second substation at a second end of the mixed line (fig. 2, 3 terminal Y with Z2SY interpreted as second substation at second end), wherein every two consecutive sections of the mixed line are separated at a junction (fig. 2, 3 , the method being performed by an Intelligent Electronic Device (IED) (IED 202 and 204), the method comprising:
obtaining one or more measurements of current at the first end of the mixed line, from a current signal received from a measurement equipment of the first substation (paragraph 0026 discloses to measure the current at first end by 202); 
receiving one or more measurements of current at the second end of the mixed line, over a communication channel (paragraph 0026 discloses to measure the current at second end by 204); 
estimating a value of current for each junction of the mixed line using the one or more current measurements of current at the first end (fig. 2 and equations 1-4 shows the current measurement of current at the first end I2X), equivalent source impedance of the first substation (equations 1-4 shows the V2_X Voltage at X (instead of source impedance)), equivalent source impedance of the second substation (equations 1-4 shows the V2_Y Voltage at Y (instead of source impedance)), and impedance of each section of the two or more sections of the mixed line (fig. 2 and equations 1-4 shows the impedance of each section Z2k), 
identifying a section of the two or more sections of the mixed line having the fault (fig. 4[410] determine the fault location), based on a comparison between the value of current estimated for each junction and the one or more measurements of current at the second end (fig. 5, abstract and paragraph 0028 discloses the fault based on the comparison of the property quantities, paragraph 0059 discloses the negative-sequence voltage magnitude at the left side of the section calculated from measurements from terminal X is less than or equal to the negative-; and 
determining the location of the fault in the section of the mixed line identified as having the fault (fig. 5 and paragraph 0028, 0059), using the one or more current measurements of current at the first end (I2X), the one or more current measurements of current at the second end (I2Y), the equivalent source impedance of the first substation (V2_X instead of source impedance), the equivalent source impedance of the second substation (V2_Y instead of source impedance), and the impedance of each section of the two or more sections (I2Y). 
Gong discloses using the voltage V2_X and V2_Y instead of using the equivalent source impedance of the first substation and equivalent source impedance of the second substation. 
However Gong does not discloses using the equivalent source impedance of the first substation and equivalent source impedance of the second substation and  the estimating the value of current for each junction of the mixed line being performed without using any voltage measurement.
Schweitzer discloses the systems and methods of determining fault in the electric power delivery system. Fig. 9 of Schweitzer shows the IEDs to measure the currents and detected the impedance fault based on the current measurements.
 

Therefore, at the time before the effective filing date, it would be obvious for a person having an ordinary skill in the art to use equivalent source impedance of the first substation and equivalent source impedance of the second substation instead of voltage at the first end and second end and estimating the value of current for each junction of the mixed line being performed without using any voltage measurement as taught by Schweitzer in order to provide a protective action based on the determined relative location.

Regarding to claim 2, Gong in view of Schweitzer discloses the method of claim 1 further comprising controlling a switching device connected to the mixed line, according to the section identified with the fault (paragraph 0016 discloses IED may refer to any microprocessor included remote terminal units, differential relays, distance relays, directional relays, feeder relays, overcurrent relays, voltage regulator controls, voltage relays, breaker failure relays…). 

Regarding to claim 3, Gong in view of Schweitzer discloses the method of claim 1, wherein each section of the two or more sections has a predetermined impedance characteristic, wherein a first section of the two or more sections has a first impedance characteristic and wherein a second section of the two or more sections has a second impedance characteristic different from the first impedance characteristic (fig. 2 and paragraph 0012 discloses power lines are often non-homogeneous and made up of sections with different properties. As used herein, the term "non-homogeneous" refers to any electric power line comprising two or more . 

Regarding to claim 4, Gong in view of Schweitzer discloses the method of claim 1, further comprising enabling an auto-reclose function if the section having the fault is an overhead section (paragraph 0020 and 31 of Schweitzer discloses the IED included or in communication with a recloser). 


Regarding to claim 6, Gong in view of Schweitzer discloses the method of claim 1, wherein estimating a value of current for each junction comprises estimating the value of current at the Pth junction away from second substation as: 


    PNG
    media_image1.png
    55
    274
    media_image1.png
    Greyscale

where the mixed line has K sections, ZI, Z2, ... ZK are the respective impedances of the K sections of the mixed line, Zsm is the equivalent source impedance of the first substation, ZsN is the equivalent source impedance of the second substation, and M. is the difference between pre- fault current and post-fault current at the first substation (Gong has a same structure (fig. 1-2 of Gong), therefore it would has necessitated that the estimating a value of current for each 

    PNG
    media_image1.png
    55
    274
    media_image1.png
    Greyscale
).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong in view of Schweitzer as applied to claim 1 above, and further in view of Ishchenko.


Regarding to claim 5, Gong in view of Schweitzer discloses the method of claim 1, except further comprising blocking an auto-reclose function if the section having the fault is an underground cable section.
Ishchenko discloses a system comprising a communication interface and a processing circuit. The processing circuit is also operable to generate an autoreclosing block command if the processing circuit determines the automatic reclosing of the fault interrupting device should be blocked.
Therefore, at the time before the effective filing date, it would be obvious to incorporate the processing circuit included autoreclosing into the method of Gong in order to prevent the automatic reclosing of the fault interrupting device after the predetermined time delay.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818.  The examiner can normally be reached on M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SON T LE/           Primary Examiner, Art Unit 2863